Citation Nr: 0919684	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  07-11 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a bleeding ulcer, 
to include claimed as due to exposure to herbicides.

2.  Entitlement to service connection for a skin disorder, 
claimed as a rash, to include claimed as due to exposure to 
herbicides. 

3.  Entitlement to service connection for a prostate 
disorder, to include claimed as due to exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to 
December 1969, including combat service in the Republic of 
Vietnam, and his decorations include the Combat Infantryman 
Badge.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The Veteran had requested a travel Board hearing, which was 
scheduled for May 2009; in May 2009 prior to that hearing, 
the Veteran elected to cancel the hearing and requested that 
the case be forwarded to the Board for adjudication.


FINDINGS OF FACT

1.  The Veteran served in Vietnam; by virtue of this service 
it is presumed under VA law and regulations that he sustained 
exposure to herbicides/Agent Orange.

2.  The file contains no current clinical diagnoses of an 
ulcer condition or a skin disorder.  

3.  A prostate disability was not manifested in service, or 
within one year of separation, and it is not shown to be 
related to the Veteran's period of active service including 
presumed exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  An ulcer condition was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2008).

2.  A skin disorder was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1137, 1154, 5107 (West 2002); 38 C.F.R. §§, 3.303, 3.304, 
3.307, 3.309 (2008).

3.  A prostate disorder, currently diagnosed as prostatitis, 
was not incurred in or aggravated by service, and may not be 
presumed to have been incurred in service. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA duty to notify was satisfied by way of a letter sent 
to the Veteran in June 2006 that fully addressed the notice 
elements and was sent prior to the rating decision on appeal 
in this matter issued in July 2006.  The letter informed the 
Veteran of what evidence was required to substantiate the 
service connection claims now on appeal and of his and VA's 
respective duties for obtaining evidence.

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include 
explanation to the effect that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  This specific 
notice was provided to the Veteran in June 2006.  The claims 
were readjudicated in March 2008, thereby curing any defect 
in the timing of this notification.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records (STRs) and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Veteran's STRs are on file, as are post-service private 
and VA records, as well as a February 2008 informal 
conference report, at which time, the Veteran identified 
additional sources of evidence (VA records from various 
VAMCs) and indicated that if the claims continued to be 
denied, he wished to be scheduled for a travel Board hearing 
(he ultimately withdrew the request for a travel Board 
hearing in May 2009).  Attempts to obtain the VA records 
identified by the Veteran in February 2008 are documented in 
the record and the limited records which were available have 
been added to the file. 

A VA Agent Orange examination was conducted in 2006.  The 
Board acknowledges that, to date, VA has neither afforded the 
Veteran an examination nor solicited a medical opinion as to 
the onset and/or etiology of his claimed ulcers, skin 
problems and prostatitis.  Under 38 U.S.C.A. § 5103A(d)(2), 
VA must provide a medical examination and/or obtain a medical 
opinion when there is:  (1) competent evidence that the 
Veteran has a current disability (or persistent or recurrent 
symptoms of a disability); (2) evidence establishing that he 
suffered an event, injury or disease in service or has a 
disease or symptoms of a disease within a specified 
presumptive period; (3) an indication the current disability 
or symptoms may be associated with service; and (4) there is 
not sufficient medical evidence to make a decision.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran does not report suffering from any of the above 
disabilities since service, and there is no evidence even 
suggesting that he has.  As such, and in the absence of any 
competent evidence linking any of these conditions to 
service, there is no reasonable possibility that a VA 
examination would result in findings favorable to the 
Veteran.  Thus, VA is not required to afford him a medical 
examination and/or obtain a medical opinion as to the 
etiology or onset of his claimed bleeding ulcers, skin 
problems and prostatitis.  

The Board finds that as to the claims being decided herein on 
appeal, all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Factual Background

The Veteran's DD 214 Form indicates that he served with the 
United States Army from February 1968 to December 1969 to 
include service in Vietnam; the Veteran received awards and 
decorations including a Vietnam Campaign Medal and a Combat 
Infantryman Badge.  

In April 2006, the Veteran filed original service connection 
claims for a bleeding ulcer, prostate problems and a rash 
affecting the neck, all claimed as due to exposure to 
herbicides, including Agent Orange, in service.  

A review of the Veteran's service treatment records (STRs) 
reveals that the Veteran was treated for a mandibular cyst in 
August 1969.  In March 1969, he was seen with complaints of 
diarrhea, without symptoms of nausea, vomiting or abdominal 
cramping; medication was prescribed but no diagnosis was 
made.  The December 1969 separation examination report 
reflects that there were no clinical abnormalities of the 
skin, abdomen and viscera or the prostate.  The Veteran 
indicated that he had never and did not at the time of the 
examination, have any skin disease, frequent indigestion or 
stomach trouble, or frequent/painful urination.

A VA examination report of 1987 reflects that an examination 
of the skin revealed no evidence of lesions or abnormalities.  
A well-healed abdominal scar representing an old ulcer 
surgery was noted.  Evaluation of the abdomen was normal 
aside from a finding of a small inguinal hernia.  A prostate 
examination was not performed, secondary to increased 
sphincter tone and an inability to reach the prostate gland.

A VA problem list issued from the VAMC in Memphis, TN, 
indicated that the Veteran was seen with complaints of 
abdominal pain (unspecified) in December 2003 and 
constipation in September 2004.  However, no diagnosis was 
made at either time in conjunction with these diagnoses.  

VA records dated in 2005 and 2006 include an entry dated in 
July 2005 which indicates that testing had revealed elevated 
PSA (prostate specific antigen, used to determine the 
presence of prostate cancer), and that a prostate biopsy of 
February 2005 had been negative.  When seen in July 2005, the 
Veteran complained of abdominal pain (unspecified).  A 
history of a repair of bleeding peptic ulcer disease (PUD) in 
1973 was recorded.  That record also revealed that evaluation 
of the abdomen showed no pain, hematamesis, melena or 
constipation and that an evaluation if the skin showed no 
lesions.  A needle biopsy of the prostate was undertaken in 
December 2005 which revealed no evidence of malignancy in the 
left prostate and focal gland atypia suspicious for 
adenocarcinoma of the right prostate.  A repeat prostate 
biopsy was undertaken in March 2006 at which time no 
malignancy was identified in either prostate; prostatitis was 
diagnosed.  

The Veteran underwent an Agent Orange examination in March 
2006.  He reported that he served in Vietnam in 1967 and 
1968, during which time he sustained herbicide exposure, 
explained as entering areas of defoliation.  He stated that 
during service, he suffered from a rash on the legs and foot 
infections/fungus.  The Veteran indicated that he had not 
developed any skin problems since returning from Vietnam.  
The examiner reported that evaluation of the skin revealed no 
evidence of: chloracne, porphyria cutanea tarda, cutaneous 
lymphomas, tinea pedis/corporis/versicolor, seborrheic 
dermatitis.keratoses, dermatofibromas, lentigines or skin 
cancer.   

VA records dated in 2007 to 2008 were negative for diagnoses 
of any skin condition or for an ulcer.  Upon evaluation 
conducted in January 2008, examination of the abdomen showed 
no pain, hematamesis, melena or constipation and that an 
evaluation of the skin showed no lesions.

In February 2008, the Veteran indicated that he had been 
treated by the VAMC in Muskogee, OK from 1983 to 1987 for a 
prostate condition and skin rash and was later treated at the 
VAMC in 1992 and 1993 for skin rash.  Essentially no records 
for the Veteran were available from the VAMC in Muskogee, OK.  
Limited records dated from 1993 to 1995 were available from 
the VAMC in 1992 and 1993 for skin rash, none of which 
pertained to the conditions claimed in conjunction with this 
appeal.  

Analysis

The Veteran seeks service connection for a bleeding ulcer, a 
prostate disorder, and for a skin disorder, all claimed as 
resulting from exposure from herbicides, specifically Agent 
Orange, in service.  

In this case, evidence confirms that the Veteran served in 
the Republic of Vietnam during his military service.  
Consequently, he is presumed to have been exposed to 
herbicides during military service, as will be explained 
below.  In addition, his awards and decorations include a 
Combat Infantryman Badge, indicative of combat service.  In 
cases where a Veteran asserts service connection for injuries 
or disease incurred or aggravated in combat, 38 U.S.C.A. § 
1154(b) and its implementing regulation, 38 C.F.R. § 
3.304(d), are applicable.  This statute and regulation ease 
the evidentiary burden of a combat Veteran by permitting the 
use, under certain circumstances, of lay evidence.  If the 
Veteran was engaged in combat with the enemy, VA shall accept 
as sufficient proof of service connection satisfactory lay or 
other evidence of service incurrence, if the lay or other 
evidence is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  To establish service connection, however, there 
must be medical evidence of a nexus between the current 
disability and the combat injury.  See Dalton v. Nicholson, 
21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. 
App. 521, 523-24 (1996).  

The Board notes that although the Veteran served during a 
period of war and has decorations establishing combat 
service, he has not alleged that the prostate disorder was 
incurred during his combat service; therefore, 38 U.S.C.A. § 
1154(b), pertaining to proof of service incurrence or 
aggravation of a disease or injury in the case of a Veteran 
who engaged in combat with the enemy is not for application.  
However, it does appear that the Veteran contends that he 
experienced symptomatology of the skin and possibly 
manifestations of an ulcer which were related to his combat 
service and as such, the provisions of 38 U.S.C.A. § 1154(b) 
will be applied in conjunction with those claims.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be: (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).

Service connection for certain conditions including peptic 
ulcer (gastric or duodenal), may also be established based 
upon a legal "presumption" by showing that it manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  In addition, 
service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (2008).

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(2008).  The diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service.  38 C.F.R. §3.307(a)(6)(ii) (2008).

In addition to the presumptive regulations, a claimant may 
establish service connection for diseases not listed as 
presumptive based on exposure to Agent Orange with proof of 
actual direct causation.  See Stefl v. Nicholson, 21 Vet. 
App. 120 (2007) (holding that the availability of presumptive 
service connection for some conditions based on exposure to 
Agent Orange does not preclude direct service connection for 
other conditions based on exposure to Agent Orange); Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 
Vet. App. 155 (1997).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value. 

	A.  Bleeding Ulcer and Skin Disorder

Regardless of the theory of entitlement raised, the medical 
evidence on file does not contain any current clinical 
evidence or diagnosis of an ulcer or a skin disorder.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).

The requirement that a current disability be present is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even if the disability resolves prior 
to the adjudication of the claim.  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).  In this case, the service 
connection claims for an ulcer and a skin disorder were filed 
in April 2006; a clinical diagnosis of either an ulcer of a 
skin disorder was not of record at that time (resolved or 
unresolved) nor at any time subsequently since the claims 
have been pending.  The file contains reference to a remote 
history of an ulcer and ulcer repair (1973); however, this 
clearly does not meet the requirement of a showing of a 
current disability as defined in the McClain case. 

With respect to the ulcer condition and the skin disorder, 
the provisions of 38 U.S.C.A. § 1154(b) do not establish a 
presumption of service connection but ease the combat 
Veteran's burden of demonstrating the occurrence of some in-
service incident to which the current disability may be 
connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  
Section 1154(b) provides a factual basis upon which a 
determination can be made that a particular injury was 
incurred in service but not a basis to link etiologically the 
injury in service to a current condition.  Cohen v. Brown, 10 
Vet. App. 128, 138 (1997), citing Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996).  Thus, the provisions of section 
1154(b) apply only to the issue of evidence of the incurrence 
of a disease or injury in service, involved in establishing 
direct service connection.  As such, even upon application of 
the provisions of 38 C.F.R. § 1154(b) to the claimed ulcer 
condition and skin disorder, the claims still fail due to the 
absence of any currently diagnosed ulcer condition or skin 
disorder.  

Specifically, when examined by VA in 2006, the Veteran stated 
that during service he suffered from a rash on the legs and 
foot infections/fungus, but indicated that he had not 
developed any skin problems since returning from Vietnam.  On 
Agent Orange examination, the examiner reported that 
evaluation of the skin revealed no evidence of: chloracne, 
porphyria cutanea tarda, cutaneous lymphomas, tinea 
pedis/corporis/versicolor, seborrheic dermatitis, keratoses, 
dermatofibromas, lentigines or skin cancer.  In summary, no 
skin disorder was diagnosed at the time nor has any skin 
disorder (resolved or unresolved) been diagnosed at any time 
since the claim has been pending.  Similarly, no ulcer 
condition has been clinically diagnosed since the claim has 
been pending.

In summary, the law limits entitlement for service-related 
diseases and injuries to cases where the underlying in-
service incident has resulted in a current disability.  
Degmetich, 104 F. 3d at 1332; Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Thus, because the evidence shows that the 
Veteran does not currently have a diagnosis of an ulcer or of 
a skin disorder service connection for these claimed 
conditions is not warranted.  Hence, those claims are denied.

	B.  Prostate Disorder

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply, as it has not been alleged that the 
claimed disability of the prostate was incurred while 
engaging in combat.  Furthermore, there is no evidence of a 
prostate disability during service or within one year of 
separation and it is not so contended.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 
3.309.

The Veteran essentially contends that he developed prostate 
problems as a result of herbicide exposure during service.

On review of all evidence of record, the Board finds that 
service connection for a prostate disability is not warranted 
on analysis.  In this regard, while the medical records 
reflect that prostatitis has been diagnosed, this condition 
is not recognized by the Secretary as warranting a 
presumption of service connection (based on exposure to Agent 
Orange).  38 C.F.R. § 3.309(e).  The Secretary of the 
Department of Veterans Affairs has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for other disabilities.  The National 
Academy of Sciences, after reviewing pertinent studies, did 
not feel that the evidence warranted altering its prior 
determination that there was inadequate or insufficient 
evidence of an association between exposure to herbicide 
agents and the subsequent development of any other 
disabilities.  See Notice, 67 Fed. Reg. 42600 (2002).

The Board acknowledges that prostate cancer is a disability 
warranting presumptive service connection based on Agent 
Orange exposure; however the medical evidence does not show 
that the Veteran has ever been diagnosed with prostate 
cancer.  In fact, the records specifically report that 
biopsies of the prostate, performed in 2005 and 2006, were 
negative for any findings of cancer.  In denying the 
Veteran's claim, the Board also notes that the objective 
evidence of record fails to otherwise link any current 
prostate problems to Agent Orange exposure.  

In this case, the Board finds that there is no persuasive 
evidence showing that the Veteran's prostate disability 
developed during service or within a year of separation or as 
a result of his herbicide exposure or any incident of 
service.  38 C.F.R. § 3.303(d); see also Combee.

Significantly, as noted above, the Veteran's STRs are 
negative for complaints, findings or diagnoses of any 
prostate problems.  Post-service treatment records reflect 
that symptomatology of the prostate, first noted as elevated 
PSA, was not initially shown until approximately 2004-2005.  
The post-service treatment records do not include any 
competent evidence or opinion establishing or even suggesting 
a medical relationship between the Veteran's prostate 
problems and service.  38 C.F.R. § 3.303(d).  A requirement 
for a showing of such a relationship has been repeatedly 
reaffirmed by the Court of Appeals for the Federal Circuit, 
which has held that a Veteran seeking disability benefits 
must establish the existence of a disability and a connection 
between the Veteran's service (or a service connected 
disability) and the disability claimed.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

The Board has considered the various statements made by the 
Veteran linking his prostate problems to service.  To the 
extent that the Veteran asserts that his prostate disability 
is attributable to service, the Board concludes that his 
assertion is unsupported by reliable evidence and is not 
competent.  There is no medical evidence dated between the 
Veteran's separation from service in 1969 and evidence of 
symptomatology of the prostate until approximately 2004 or 
2005, about 35 years after separation.  The gap of 35 years 
between the time the Veteran was separated from service in 
1969 and the earliest documentation of prostate symptoms 
militates against a finding that the Veteran's current 
diagnosis is related to a chronic disorder that was initially 
manifested in or shortly after service.

The Board finds it probative that, at no time since the 
Veteran sought treatment for his symptoms or been diagnosed 
with benign enlarged prostate, has a medical professional 
attributed his disability to his military service or provided 
a medical opinion substantiated by sound scientific and 
medical evidence which suggests that the Veteran's prostate 
disability is associated with herbicide exposure.

The only evidence that relates the Veteran's prostate 
disability to his military service, especially exposure to 
Agent Orange, is the Veteran's own statements.  It is true 
that the Veteran's lay statements may be competent to support 
a claim for service connection by supporting the occurrence 
of lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 
2006).  However, a diagnosis of prostatitis requires 
specialized training for a determination as to its diagnosis 
and causation, and is therefore not susceptible of lay 
opinion as to those questions.  The Board finds that there is 
no competent and probative evidence indicating that the 
Veteran's prostatitis is causally related to his military 
service, including exposure to Agent Orange.

In this case, the Board is presented with negative service 
treatment records, a normal separation examination, and 
evidence of a prostate disorder initially identified decades 
after the Veteran's discharge from service, with no 
suggestion (by virtue of competent medical evidence or 
opinion) of an etiological link between the currently 
manifested prostate disorder and service.  The Board is left 
with the unmistakable conclusion that there is no nexus to 
service, including exposure to Agent Orange.

Based upon the foregoing and the lack of competent evidence 
of a nexus between any current prostate disability, including 
diagnosed prostatitis, to service or to any exposure to Agent 
Orange, the Board concludes that Veteran is not entitled to 
service connection for a prostate disability.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for a prostate disability must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303; Gilbert, 1 Vet. 
App. at 49.

As a final point, the Board does not want to diminish the 
Veteran's valorous and highly-decorated combat service in 
Vietnam, for which he was awarded the Combat Infantryman 
Badge.  


ORDER

Service connection for an ulcer condition is denied.

Service connection for a skin disorder is denied.

Service connection for a prostate disorder is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


